DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01 March 2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1-3, 6, 8 and 11-15 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3, 6, 8 and 11-15 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A capless fuel door assembly, comprising: a body … a housing … said body including a bottom with a downwardly extending engagement surface; and a torsion spring secured to said housing and including an extended middle portion which, when said body is in the closed position, is supported against an end stop location of said engagement surface to urge said body in the closed position,… as said spring displaces away from said end stop location along said inclined engagement surface in a descending outward direction towards the pivotal support to achieve the opened position.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; 
the prior art of record does not teach 

“A capless fuel door assembly, comprising: a body …  a housing … said body including a bottom with a downwardly extending engagement surface; … a torsion spring … including an extended middle portion which, when said body is in the closed position, is supported against an end stop location of said engagement surface to urge said body in the closed position, … an interior window configured within said housing for receiving the torsional windings, said torsion spring displaces away from said end stop location along said engagement surface in a descending outward direction towards the pivotal support.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 8; and 
the prior art of record does not teach 

“A capless fuel door assembly, comprising: a body …  a housing … said body including a bottom with a downwardly extending engagement surface extending between an end stop at an intermediate location of said body and a descending outward direction towards a pivotal support of said body; a torsion spring secured to said housing and including an extended and U shaped middle portion supported against said end stop … said torsion spring displaces along said engagement surface and toward the pivotal support.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 12.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 2,483,758 (Douglas), which discloses an adjustable bracket. 
2.) U.S. Patent No. 3,430,380 (Poff), which discloses a torsion spring. 
3.) U.S. Patent No. 3,742,868 (Garceau et al.), which discloses an adjustable bracket.  
4.) U.S. Patent No. 9.393,864 (Yamamoto et al.), which discloses a torsion spring arrangement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753